T~GATTORNEY       GENERAL
                         OF ITEIXAS
                            Au~TxN.T-~            787ll



                                December    27,   1974


The Honorable Dolph Briscoe                        Opinion No.   H- 486
Governor of the State of Texas
Capitol Building                                   Re:    Reporting requirements
Austin, Texas 78711                                       of contributions to the
                                                          Inaugural Committee
Dear Governor    Briscoe:

    You have asked whether the provisions    of the Lobby Act of 1973, article
6252-9c,V.T.C.S..     or the Campaign Reporting and Disclosure    Act of 1973,
Chapter 14 of the Election Code,  apply to contributions  to the Austin Inau-
gural Committee   made by corporations   or individuals.

     You explain that contributions  will be used to defray expenses of the
.Inauguration of the Governor and Lieutenant Governor,      neither of whom
 will be allowed to utilize any of the funds for their private or political
 benefit.

    This office considered the same question with regard to contributions
made to defray expenses of the Southern Governors’    Conference in Attorney
General Opinion H-252 (1974).   We there stated that:

            We do not believe that a contribution by an
        individual or corporation    to defray the expense
        of the Conference   is subject to the campaign
        reporting provisions    of Chapter 14 of the Election
        Code.    Those provisions   control contributions   that
        are made in opposition to or on behalf of a nominee,
        candidate or measure     at a public election.   The
        Southern Governors’     Conference   is certainly not
        a public election nor, in our opinion, would
        your parti’    _   -




    The Honorable    Dolph Briscoe,    page 2   (H-486)




        Contributions   to the Austin Inaugural Committee    similarly   are
    not made in opposition to or on behalf of a nominee,     candidate or
    measure    at a public election.   We also do not believe that the Inau-
    guration is part of a campaign for public office.     Webster6   New
    International  Dictionary,   2d Ed. defines “campaign”    in connection
    with politics as:

             . 0 . an organized series of operations   or
             a systematic  effort to influence voters,  etc.,
             carried on before an election or the like . . .

        In our opinion, the Inauguration is not within the definition of
    “campaign. ” Therefore,     contributions  made to the Austin Inaugural
    Committee    are not subject to the reporting provisions  of Chapter 14
    of the Election Code.

         It is also our opinion that individuals and corporations     contributing
    to the Austin Inaugural Committee       do, not have to register as lobbyists
    or report their contributions    under article 6252-9c,    V. T. C. S., the
    Lobby Act, so long as the contribution       is not made “to influence legis-
    lation.”    As we stated in Attorney General Opinion H-252 (1974).

             a . . Legislation   is defined by the Act to mean ‘a
             bill, resolution,  amendment,    nomination,  or other
             matter pending in either house ,of the legislature:
             any other matter which may be the subject of
             action by either house , . . . or any matter pending
             in or which may be the subject of action by a con-
             stitutional  convention. ’ Article 6252-9~.   § 2(2).

                  The Lobby Act, as a penal statute, is carefully
             d,rafted to reach only those persons who make
             contributions   or expenditures   for ‘communicating
             directly’ with one or more members       of the Legis-
             lative or Executive    branches to influence legislation.
             Section 1 states the policy of the Lobby Act to be the
             public disclosure   of activities and expenditures   made
             to urge ‘specific  actions’ with respect to legislation.




                                        p.   2206
The Honorable   Dolph Briscoe,     page 3        (H-486)




                          SUMMARY

            Contributions  made    by corporations   or individuals
        to the Austin Inaugural    Committee    are not subject to
        the campaign reporting     provisions   of Chapter 14 of
        the Election Code, nor     are the persons or corporations
        who make them subject      to the Lobby Act, article    6252-9~.
        V. T. C. S.

                                              Very   truly yours,




                                     (/       Attorney     General   of Texas


APPROVED:




DAVID   M.   KENDALL,    First    Assistant




C. ROBERT HEATH,        Chairman
Opinion Committee




                                          p. 2207